Name: 80/15/EEC: Commission Decision of 21 December 1979 concerning the on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-12

 Avis juridique important|31980D001580/15/EEC: Commission Decision of 21 December 1979 concerning the on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries Official Journal L 008 , 12/01/1980 P. 0026 - 0028 Greek special edition: Chapter 03 Volume 27 P. 0190 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 67 . COMMISSION DECISION OF 21 DECEMBER 1979 CONCERNING THE ON-THE-SPOT INSPECTIONS TO BE CARRIED OUT IN RESPECT OF THE IMPORTATION OF BOVINE ANIMALS , SWINE AND FRESH MEAT FROM NON-MEMBER COUNTRIES ( 80/15/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS IT IS NECESSARY TO STIPULATE THE FREQUENCY OF AND THE PROCEDURE FOR THE ON-THE SPOT HEALTH AND VETERINARY INSPECTIONS CARRIED OUT UNDER ARTICLE 5 OF DIRECTIVE 72/462/EEC TO VERIFY WHETHER THE PROVISIONS OF THAT DIRECTIVE AND , AS PROVIDED FOR IN ARTICLE 6 THEREOF , OF COUNCIL DIRECTIVE 77/96/EEC ( 2 ) ARE IN FACT BEING APPLIED ; WHEREAS VETERINARY INSPECTIONS MAY TAKE PLACE AS A GENERAL RULE EVERY THREE YEARS AND HEALTH INSPECTIONS EVERY YEAR ; WHEREAS , HOWEVER , PROVISION SHOULD BE MADE FOR ADJUSTING THIS INTERVAL TO FIT PARTICULAR SITUATIONS ; WHEREAS ON-THE-SPOT INSPECTIONS MUST BE CARRIED OUT PRIOR TO ANY ADDITION TO THE LIST OR LISTS OF APPROVED NON-MEMBER COUNTRIES OR ESTABLISHMENTS ; WHEREAS SUCH INSPECTIONS MAY PROVE USEFUL BEFORE ANY OTHER AMENDMENTS TO THESE LISTS OR BEFORE THE ADOPTION OF MEASURES LIABLE TO AFFECT IMPORTS FROM NON-MEMBER COUNTRIES ; WHEREAS IT MAY IN CERTAIN CASES BE USEFUL TO CARRY OUT SPECIAL INSPECTIONS OVER A LONG PERIOD IN ONE OR MORE NON-MEMBER COUNTRIES OR ESTABLISHMENTS ; WHEREAS THE NUMBER AND QUALIFICATIONS OF THE VETERINARY EXPERTS CARRYING OUT THESE INSPECTIONS SHOULD BE FIXED ; WHEREAS THE CONDITIONS GOVERNING THE PARTICIPATION OF VETERINARY EXPERTS FROM THE MEMBER STATES IN SUCH INSPECTIONS SHOULD BE LAID DOWN AND THEIR OBLIGATIONS DEFINED ; WHEREAS THE MEMBER STATES SHOULD BE REGULARLY INFORMED OF THE RESULTS OF THESE INSPECTIONS ; WHEREAS THIS DECISION IS IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THIS DECISION CONCERNS THE APPLICATION OF ARTICLE 5 OF DIRECTIVE 72/462/EEC ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES . ARTICLE 2 1 . UNDER THE DIRECTION OF THE COMMISSION , VETERINARY EXPERTS FROM THE MEMBER STATES AND THE COMMISSION SHALL CARRY OUT VETERINARY INSPECTIONS ON THE SPOT TO VERIFY WHETHER THE PROVISIONS OF DIRECTIVE 72/462/EEC , AND IN PARTICULAR ARTICLE 3 ( 2 ) THEREOF , ARE BEING APPLIED . THESE INSPECTIONS SHALL BE CARRIED OUT EVERY THREE YEARS IN EVERY COUNTRY APPEARING ON THE LIST DRAWN UP IN ACCORDANCE WITH ARTICLE 3 ( 1 ) OF THE SAID DIRECTIVE . 2 . IF , HOWEVER , REASONS OF ANIMAL HEALTH SO WARRANT , THE COMMISSION MAY , FOLLOWING CONSULTATION WITH THE MEMBER STATES WITHIN THE STANDING VETERINARY COMMITTEE , POSTPONE OR ADVANCE CERTAIN INSPECTIONS OR CARRY OUT ADDITIONAL INSPECTIONS . 3 . VETERINARY EXPERTS FROM THE MEMBER STATES AND THE COMMISSION SHALL ALSO CARRY OUT , UNDER THE DIRECTION OF THE COMMISSION , A VETERINARY INSPECTION IN THE COUNTRY OR COUNTRIES CONCERNED BEFORE A PROPOSAL FOR A DECISION TO SUPPLEMENT THE LIST DRAWN UP IN ACCORDANCE WITH ARTICLE 3 ( 1 ) OF DIRECTIVE 72/462/EEC IS SUBMITTED TO THE STANDING VETERINARY COMMITTEE . 4 . AT THE REQUEST , IN PARTICULAR , OF A MEMBER STATE , VETERINARY EXPERTS FROM THE MEMBER STATES AND THE COMMISSION MAY ALSO CARRY OUT , UNDER THE DIRECTION OF THE COMMISSION , A VETERINARY INSPECTION IN THE COUNTRY OR COUNTRIES CONCERNED BEFORE SUBMITTING TO THE STANDING VETERINARY COMMITTEE A PROPOSAL FOR A DECISION : - AMENDING THE LIST DRAWN UP IN ACCORDANCE WITH ARTICLE 3 ( 1 ) OF DIRECTIVE 72/462/EEC ; - AUTHORIZING THE RESUMPTION OF IMPORTS OF ANIMALS OR FRESH MEAT IN ACCORDANCE WITH ARTICLE 28 ( 4 ) OF DIRECTIVE 72/462/EEC ; - CONCERNING THE MEASURES TO BE TAKEN IF OBSERVATIONS MADE AT THE VETERINARY INSPECTION UPON IMPORTATION OF BOVINE ANIMALS OR SWINE PURSUANT TO ARTICLE 12 OR OF FRESH MEAT PURSUANT TO ARTICLES 23 AND 24 OF DIRECTIVE 72/462/EEC , OR ANY OTHER INFORMATION WHICH HAS COME TO THE KNOWLEDGE OF THE COMMISSION , INDICATE THAT THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE OR ITS IMPLEMENTING MEASURES ARE NOT BEING COMPLIED WITH OR CAST DOUBT ON WHETHER APPROVAL SHOULD CONTINUE TO BE GIVEN . ARTICLE 3 1 . UNDER THE DIRECTION OF THE COMMISSION , VETERINARY EXPERTS FROM THE MEMBER STATES AND THE COMMISSION SHALL CARRY OUT HEALTH INSPECTIONS ON THE SPOT TO VERIFY WHETHER THE PROVISIONS OF DIRECTIVE 72/462/EEC , AND IN PARTICULAR ARTICLE 4 ( 2 ) AND ( 3 ) THEREOF , AND OF DIRECTIVE 77/96/EEC ON THE EXAMINATION FOR TRICHINAE ARE BEING APPLIED . THESE INSPECTIONS SHALL BE CARRIED OUT AT LEAST ONCE A YEAR IN ALL SLAUGHTERHOUSES , ALL CUTTING PLANTS AND ALL COLD STORES SITUATED OUTSIDE A SLAUGHTERHOUSE OR CUTTING PLANT WHICH APPEAR ON ONE OF THE LISTS DRAWN UP IN ACCORDANCE WITH ARTICLE 4 ( 1 ) OF DIRECTIVE 72/462/EEC OR ARTICLE 4 OF DIRECTIVE 77/96/EEC . 2 . IF , HOWEVER , REASONS OF HEALTH SO WARRANT , THE COMMISSION MAY , FOLLOWING CONSULTATION WITH THE MEMBER STATES WITHIN THE STANDING VETERINARY COMMITTEE , POSTPONE OR ADVANCE CERTAIN INSPECTIONS OR CARRY OUT ADDITIONAL INSPECTIONS . 3 . VETERINARY EXPERTS FROM THE MEMBER STATES AND THE COMMISSION SHALL , UNDER THE DIRECTION OF THE COMMISSION , SUBJECT THE ESTABLISHMENT OR ESTABLISHMENTS CONCERNED TO AN ON-THE-SPOT HEALTH INSPECTION BEFORE A PROPOSAL FOR A DECISION TO SUPPLEMENT ONE OF THE LISTS DRAWN UP IN ACCORDANCE WITH ARTICLE 4 ( 1 ) OF DIRECTIVE 72/462/EEC OR ARTICLE 4 OF DIRECTIVE 77/96/EEC IS SUBMITTED TO THE STANDING VETERINARY COMMITTEE . 4 . AT THE REQUEST , IN PARTICULAR , OF A MEMBER STATE , VETERINARY EXPERTS FROM THE MEMBER STATES AND THE COMMISSION MAY ALSO , UNDER THE DIRECTION OF THE COMMISSION , SUBJECT THE ESTABLISHMENT OR ESTABLISHMENTS CONCERNED TO AN ON-THE-SPOT HEALTH INSPECTION BEFORE SUBMITTING TO THE STANDING VETERINARY COMMITTEE A PROPOSAL FOR A DECISION : - AMENDING ONE OF THE LISTS DRAWN UP IN ACCORDANCE WITH ARTICLE 4 ( 1 ) OF DIRECTIVE 72/462/EEC OR ARTICLE 4 OF DIRECTIVE 77/96/EEC ; - CONCERNING THE MEASURES TO BE TAKEN IF OBSERVATIONS MADE AT THE HEALTH INSPECTION UPON IMPORTATION PURSUANT TO ARTICLE 24 OF DIRECTIVE 72/462/EEC , OR ANY OTHER INFORMATION WHICH HAS COME TO THE KNOWLEDGE OF THE COMMISSION , INDICATE THAT THE PROVISIONS OF DIRECTIVES 72/462/EEC AND 77/96/EEC OR THEIR IMPLEMENTING PROVISIONS ARE NOT BEING COMPLIED WITH AND CAST DOUBT ON WHETHER APPROVAL SHOULD CONTINUE TO BE GIVEN . ARTICLE 4 A DECISION MAY BE TAKEN , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 29 OF DIRECTIVE 72/462/EEC , TO SUPPLEMENT OR REPLACE THE INSPECTIONS PROVIDED FOR IN ARTICLES 2 AND 3 IN CERTAIN CASES BY LONG-TERM ON-THE-SPOT INSPECTIONS CARRIED OUT BY ONE OR MORE VETERINARY EXPERTS . ARTICLE 5 THE COMMISSION SHALL DETERMINE IN EACH CASE , FOLLOWING CONSULTATIONS IF NEED BE WITH THE MEMBER STATES , THE NUMBER AND QUALIFICATIONS OF THE VETERINARY EXPERTS WHOM IT APPOINTS TO CARRY OUT THE INSPECTIONS REFERRED TO IN ARTICLES 2 , 3 AND 4 . THE INSPECTION REFERRED TO IN ARTICLES 2 AND 3 SHALL BE CARRIED OUT JOINTLY BY AT LEAST TWO VETERINARY EXPERTS . ARTICLE 6 1 . VETERINARY EXPERTS FROM THE MEMBER STATES , WHO SHALL BE APPOINTED BY THE COMMISSION IN ACCORDANCE WITH THE SECOND SUBPARAGRAPH OF ARTICLE 5 OF DIRECTIVE 72/462/EEC , SHALL ACT UNDER THE DIRECTION OF THE COMMISSION . 2 . THEY MAY IN NO CIRCUMSTANCES MAKE USE FOR PERSONAL ENDS OF ANY INFORMATION ACQUIRED IN THE COURSE OF INSPECTIONS OR DIVULGE SUCH INFORMATION TO ANY PERSON OUTSIDE THE COMPETENT SERVICES . 3 . VETERINARY EXPERTS FROM THE MEMBER STATES SHALL BE PAID TRAVEL AND SUBSISTENCE EXPENSES BY THE COMMISSION IN ACCORDANCE WITH THE RULES FOR THE REIMBURSEMENT OF TRAVEL AND SUBSISTENCE EXPENSES INCURRED BY PERSONS OUTSIDE THE COMMISSION WHO ARE CALLED UPON BY THE COMMISSION TO ACT AS EXPERTS . ARTICLE 7 THE COMMISSION SHALL INFORM THE MEMBER STATES BY WRITTEN REPORTS WITHIN THE STANDING VETERINARY COMMITTEE OF THE RESULTS OF THE INSPECTIONS , PARTICULARLY WHERE THESE INDICATE THAT THE LIST OR LISTS REFERRED TO IN ARTICLE 3 ( 1 ) AND ARTICLE 4 ( 1 ) OF DIRECTIVE 72/462/EEC AND ARTICLE 4 ( 2 ) OF DIRECTIVE 77/96/EEC SHOULD BE SUPPLEMENTED OR AMENDED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 30 OF DIRECTIVE 72/462/EEC . IN URGENT CASES THE MEMBER STATES MAY ALSO BE INFORMED VERBALLY OR BY TELEX . ARTICLE 8 THIS DECISION SHALL APPLY FOR A PERIOD OF THREE YEARS FROM THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 9 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 21 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT